DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has not made any amendments. This is acknowledged by the examiner. 
Claims 4 and 6 remain cancelled.  
Claims 1-3, 5, and 7 are pending. 
Claims 1-3, 5, and 7 are currently under examination. 
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
Applicant’s argument: Openings 24, 25 and the protuberances 21, 23 in Salatka must be used together in order to achieve their function as the securing elements, i.e. securing the face shield. Thus there is no rational reason for Salatka to replace one of the securing elements, i.e., only the openings 24, 25 from the set of openings 24, 25 and the protuberances 21, 23, with the cutaways 38 of Quinn. Salatka already has the securing elements, but the examiner fails to provide any rational reason to replace the securing elements of Salatka with another element. Accordingly, since there is no motivation to replace with the cutaways 38 of Quinn only a part of the securing elements of Salatka, i.e., the openings 24, 25 from the securing element that include both the openings 24, 25 and the protuberances 21, 23, and no rational reason to 
Examiner’s response: Salatka contemplates that the openings 24, 25 may also be small slits in the plastic (see Col. 3 lines 13-17 of Salatka), which was recited in the previous office action, in order to achieve the same function for securing the face shield, and thus there is rational reason to replace the openings 24, 25 of Salatka with cutaways 38 of Quinn, as the cutaways 38 of Quinn teach the small slits contemplated by Salatka. Thus, the cutaways 38 of Quinn are a securing function and thus the protuberances 21, 23 of Salatka would be fit into the cutaways 38 of Quinn, and would prevent interference between a glasses frame and the eye shield sheet when the wearer also wears a pair of glasses having the glasses frame, as the eye shield sheet would be more secure and would not move around to interfere with a glasses frame if worn by a user. 
Applicant’s argument: The function of the cutaways 38 of Quinn, i.e. assembling the lens 12 and the frame 18, is also different from the function of the openings 24, 25 of Salatka, i.e. securing the eye shield. Therefore, the openings 24, 25 of Salatka should not be replaced with the cutaways 38 of Quinn. The cutaways 38 of Quinn must be used together with the inward bend 27 to achieve its function, i.e. assembling the lens 12 and the frame 18. 
Examiner’s response: Cutaways 38 of Quinn is used to secure the lens 12 of Quinn to the frame 18 of Quinn. The openings 24, 25 of Salatka have similar 
Applicant’s argument: Quinn does not teach or suggest that the cutaways 38 are provided “so as to prevent interference between a glasses frame and the eye shield sheet when the wearer also wears a pair of glasses having the glasses frame,” as recited in claim 1. 
Examiner’s response: Although Quinn does not explicitly say that the cutaways are provided to prevent interference between a glasses frame and eye shield sheet when the wearer also wears a pair of glasses having the glasses frame, the combination of Salatka in view of Salatka (2) further in view of Quinn teaches the left and right side edges of the eye shield sheet having an indented shape inwardly recessed, and thus having this feature would mean that it prevents interference between a glasses frame and the eye shield sheet when the wearer also wears a pair of glasses having the glasses frame, as the indented shapes help to further secure the eye shield sheet to the frames, as the shield does not move around, causing less interference.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salatka et al. (US 6564804 B2) in view of Salatka et al. (US 5,297,298) (referred to as Salatka (2)) further in view of Quinn et al. (US 2017/0239089 A1).
Regarding claim 1, Salatka discloses an eye shield sheet (see Fig. 4) configured of an elastic (definition of elastic: capable of ready change or easy expansion or contraction, https://www.merriam-webster.com/dictionary/elastic) and transparent resin sheet (30), (definition of resin: a solid or liquid synthetic organic polymer used as the basis of plastics, https://www.lexico.com/en/definition/resin, thus see Fig. 4; clear plastic film or sheet 30 in which plastic is defined as being capable of being molded or modeled, meaning it is capable of ready change, https://www.merriam-webster.com/dictionary/plastic; Col. 1 lines 15-17) and configured to removably attach as a single sheet to an eye shield frame (10, 12, 13) (sheet 30 
Salatka does not teach a slit downwardly extending, a bridge cut-out at a center of the bottom edge so as to fit a nose of the wearer, and wherein left and right side edges of the eye shield sheet respectively have an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet, in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between a glasses frame and the eye shield sheet when the wearer also wears a pair of glasses having the glasses frame. 

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slots 32, 36 and holes 33, 37 of Salatka to be angled so that they extend downwardly, as Salatka contemplates this as seen in Col. 2 lines 66-67 et seq. Col. 3 line 1, as taught by orifices 14 of Salatka (2) and to have modified the length of sheet 30 of Salatka with the length of lens member 15, and to have provided the center of sheet 30 of Salatka with notch 18 of Salatka (2) to have provided an improved eye shield sheet that provides easy insertion and removal of the frame member (see Col. 2 lines 44-53) and provides an area that allows for the frame member to rest on the user’s nose bridge (see Col. 2 lines 22-26) so the device is more comfortable when worn. 
Salatka in view of Salatka (2) discloses the invention as discussed above. 
Salatka in view of Salatka (2) does not disclose wherein left and right side edges of the eye shield sheet respectively have an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet, in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between 
However, Quinn teaches an analogous eye shield sheet (12) (see Fig. 1) wherein left (39) and right side edges (37) of the eye shield sheet (12) respectively have an indented shape (38) inwardly recessed between the top edge (33) and the bottom edge (35) of the eye shield sheet (12), in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between a glasses frame and the eye shield sheet when the wearer also wears a pair of glasses having the glasses frame (see Fig. 4; side edges 37, 39 respectively have cutaways 38, which is an indented shape that is inwardly recessed between the upper edge 33 and lower edge 35 of the protective lens 12, in a direction toward an opposite side edge thereof and parallel to a surface of the protective lens 12, in order to secure the protective lens 12 to frame 18, see [0034], thus being capable of preventing interference between a glasses frame and protective lens 12 if a wearer also wears a pair of glasses having the glasses frame, as protective lens 12 does not pivot or move relative to frame 18) providing a protective lens that does not pivot or otherwise move relative to a frame (see [0034]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified openings 24, 25 of Salatka in view of Salatka (2) with cutaways 38 as taught by Quinn, as Salatka contemplates having small slits instead of the openings on the side edges (see Col. 3 lines 13-17 of Salatka), to have provided an improved eye shield sheet that better secures an eye shield sheet to a frame, as the eye shield sheet does not pivot or otherwise move relative to a frame (see [0034]), thus 

    PNG
    media_image1.png
    321
    450
    media_image1.png
    Greyscale

Modified Fig. 4 of Salatka. 
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salatka et al. further in view of Quinn et al.
Regarding claim 2, Salatka discloses an eye shield (see Fig. 5) comprising:
an eye shield frame (10, 12, 13); and 
an eye shield sheet (30) configured of elastic (definition of elastic: capable of ready change or easy expansion or contraction, https://www.merriam-webster.com/dictionary/elastic) and transparent resin sheet (30), (definition of resin: a solid or liquid synthetic organic polymer used as the basis of plastics, https://www.lexico.com/en/definition/resin, thus see Fig. 4; clear plastic film or sheet 30 is configured of elastic and transparent resin, as plastic is also defined as being capable of being molded or modeled, meaning it is capable of ready change, https://www.merriam-webster.com/dictionary/plastic; Col. 1 lines 15-17) and being configured to removably attach to 
the eye shield frame (10, 12, 13, 20) is made of a single elastic rod having an approximate U-shape configured to be secured to a head of the wearer (definition of single: uniform, applicable to all, https://www.dictionary.com/browse/single, thus see Fig. 1; face shield support assembly 10, 12, 13, 20 is formed of a light-weight spring-like plastic material, which retains its memory when unsprung, making it elastic and is formed in a single molding operation to form an integral assembly, thus frame 10, 12, 13, 20 is made of a single or uniform elastic rod, see Col. 2 lines 25-36, and the face shield support bar 18 is curved, making it a U-shape, see Col. 2 lines 8-11), and 
the eye shield frame (10, 12, 13, 20) includes, at each of positions respectively corresponding to temple regions of the wearer at the left and right sides, a curved section that curves inward and is configured to fit into a corresponding one of the slits, and both ends of the 
Although Salatka does not explicitly disclose wherein a curved section that curves inward is configured to fit into a corresponding one of the slits, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the area below elbows 14 and 15 and above protuberances 21 and 23, shown in Modified Fig. 1 below marked as A, are capable of extending out through the holes and slots along with elbows 14 and 15 in order to secure the face shield 30 to the support member 20 and allowing for a choice of angles for a better desired fit by the user (see Figs. 1, 2, and 5, Col. 3 lines 1-20 et. seq. 30-52). 
Salatka does not disclose wherein left and right side edges of the eye shield sheet respectively have an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet, in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between a glasses frame and the eye shield sheet when the wearer also wears a pair of glasses having the glasses frame.
However, Quinn teaches an analogous eye shield sheet (12) (see Fig. 1) wherein left (39) and right side edges (37) of the eye shield sheet (12) respectively have an indented shape (38) inwardly recessed between the top edge (33) and the bottom edge (35) of the eye shield sheet (12), in a direction toward an opposite side edge thereof and parallel to a surface of the eye 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced openings 24, 25 of Salatka with cutaways 38 as taught by Quinn, as Salatka contemplates having small slits instead of the openings on the side edges (see Col. 3 lines 13-17 of Salatka), to have provided an improved eye shield sheet that better secures an eye shield sheet to a frame, as the eye shield sheet does not pivot or otherwise move relative to a frame (see [0034]), thus being capable of preventing interference between a glasses frame if worn by a user, as the eye shield sheet stays in place.

    PNG
    media_image2.png
    460
    429
    media_image2.png
    Greyscale

Modified Figure 1 of Salatka. 
	Regarding claim 7, Salatka in view of Quinn discloses the invention as discussed above. Salatka further in view of Quinn further discloses wherein only at positions between the first and second through-holes (31, 33, 35, 37 of Salatka) in said each of the bilaterally symmetric locations, the eye shield frame (10, 12, 13, 20 of Salatka) is located at an inner side of the eye shield sheet (30 of Salatka) facing the wearer opposite to an outer side of the eye shield sheet (30 of Salatka) (see Figs. 5-6 of Salatka; sheet 30 of Salatka is configured to be worn on the exterior, while eye shield frame 10, 12, 13, 20 of Salatka is located at an inner side of sheet 30 of Salatka, as shown in Figs. 5-6), and at positions other than the positions between the first and second through-holes (31, 33, 35, 37 of Salatka) in said each of the bilaterally symmetric locations, the eye shield frame (10, 12, 13, 20 of Salatka) is located at the outer side of the eye shield sheet (30 of Salatka) (when sheet 30 of Salatka is removed from eye shield frame 10, 12, . 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salatka et al. in view of Quinn et al. further in view of Salatka (2).
Regarding claim 5, Salatka in view of Quinn discloses the invention as discussed above. Salatka in view of Quinn further discloses wherein the second through-hole (33, 37 of Salatka) is located closer to a side edge (38, 39 of Salatka) and the bottom edge of the eye shield than is the first through-hole (31, 35 of Salatka) (see modified Fig. 4 of Salatka; holes 33, 37 of Salatka are located closer to side edges 38, 39 of Salatka and holes 33, 37 of Salatka are located closer to the bottom edge of sheet 30, as best seen in modified Fig. 4 of Salatka shown by the dotted lines that show the distances to the bottom edge of sheet 30), and the slit (32, 36 of Salatka) extends from the first through-hole (31, 35 of Salatka) to the second through-hole (33, 37 of Salatka) (see Fig. 4 of Salatka; slot 32 of Salatka extends from holes 31, 33 of Salatka and slot 36 of Salatka extends from holes 35, 37 of Salatka). 
	Salatka does not disclose wherein the slit downwardly extends, and the eye shield sheet further comprising a bridge cut-out disposed at a center of the bottom edge so as to fit a nose of the wearer. 
	However, Salatka (2) teaches an analogous eye shield sheet (15) wherein the slit (14) downwardly extends (see Fig. 1 and Col. 2 lines 27-31; orifices 14 on each side are slits that extend downwardly from upper edge 12) and the eye shield sheet (15) further comprises a bridge cut-out (18) formed at a center of the bottom edge (17) so as to fit a nose of the wearer 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slots 32, 36 and holes 33, 37 of Salatka to be angled so that they extend downwardly, as Saltaka contemplates this as seen in Col. 2 lines 66-67 et seq. Col. 3 line 1, as taught by orifices 14 of Salatka (2) and to have modified the length of sheet 30 of alatka with the length of lens member 15, and to have provided the center of sheet 30 of Salatka with notch 18 of Salatka (2) to have provided an improved eye shield sheet that provides easy insertion and removal of the frame member (see Col. 2 lines 44-53) and provides an area that allows for the frame member to rest on the user’s nose bridge (see Col. 2 lines 22-26) so the device is more comfortable when worn. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salatka et al. in view of Quinn et al. further in view of Lloyd-Young (US 2,930,567) and David (US 5,423,505).
Regarding claim 3, Salatka discloses the invention as discussed above. 
Salatka in view of Quinn further discloses an eye shield (see Fig. 5) according to claim 2. 
Salatka in view of Quinn does not disclose a mounter comprising a mounting platform having a curved top surface corresponding to a shape of the eye shield sheet when attached, and including, on each of both side surfaces, a fitting hole corresponding to one of the first and second through-holes and the slit of the eye shield sheet. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the eye shield of Salatka in view of Quinn with a mounting platform with fitting holes as taught by Lloyd-Young to have provided an improved eye shield device that retains eyewear from accidental displacement while supporting a frame (see Col. 1 lines 20-37). 
Regarding claim 3, Salatka in view of Quinn further in view of Lloyd-Young discloses a mounting platform (10 of Lloyd-Young) and including, on each of both side surfaces, a fitting hole (21 of Lloyd-Young) corresponding to one of the first and second through-holes (31, 33, 35, 37 of Salatka) and the slit (32, 36 of Salatka) of the eye shield sheet (30 of Salatka) (holes 21 of Lloyd-Young are able to be used to receive the bows of glasses, and other purposes, thus holes 21 of Lloyd-Young are able to receive temples 12, 13 of Salatka and correspond to one of holes 31, 33, 35, 37 of Salatka and slits 32, 36 of Salatka; see Col. 3 lines 15-23). 
Salatka in view of Quinn further in view of Lloyd-Young does not disclose wherein a mounting platform has a curved top surface corresponding to a shape of the eye shield sheet when attached. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of mounting platform 10 of Salatka in view of Quinn further in view of Lloyd-Young with a curved surface shape as taught by David to have provided an improved mounting device that avoids interference with a user’s face (see Col. 6 lines 1-4). 
Regarding claim 3, Salatka in view of Quinn further in view of Lloyd-Young and David further discloses a mounting platform (10 of Lloyd-Young) having a curved top surface corresponding to a shape of the eye shield sheet (30 of Salatka) when attached (shelf 10 of Lloyd-Young is a mounting platform as eyewear may be mounted on shelf 10 of Lloyd-Young, and as previously modified, has a curved top surface, as taught by base member 70 of David, which corresponds to the curved shape of sheet 30 of Salatka when sheet 30 is mounted on eye shield frame 10, 12, 13, 20 of Salatka). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/R.H./Examiner, Art Unit 3786  

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786